Citation Nr: 9928948	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  98-00 650A	)	DATE
	)
	)

THE ISSUES

1. Whether there was clear and unmistakable error (CUE) in 
the Board of Veterans' Appeals (Board) December 1979 decision 
which denied the claim of entitlement to service connection 
for the cause of the veteran's death.

2.  Whether there was CUE in a January 1982 Board 
reconsideration which affirmed the Board's decision of 
December 1979 as a final determination regarding the claim of 
service connection for the cause of the veteran's death.

3.  Whether there was clear and unmistakable error (CUE) in 
the March 1986 Board decision which found no new and material 
evidence had been submitted to reopen the claim of service 
connection for the cause of the veteran's death.

(The issues of whether the January 12, 1978, rating decision 
involved clear and unmistakable error (CUE) and entitlement 
to an effective date for the grant of dependency and 
indemnity compensation (DIC) benefits are addressed in a 
separate decision.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active service from October 1940 to October 
1960.  He died in October 1977.  The moving party is the 
veteran's widowed spouse.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in prior Board 
decisions.  In January 1998, the moving party's 
representative raised the issue of CUE within the Board's 
December 1979 decision.  In July 1998, the moving party also 
raised the issue of CUE in the Board's decisions of January 
1982 and March 1986.  Consequently, the issue of CUE within 
Board decisions dated December 1979, January 1982 and March 
1986 are before the undersigned at this time.

The Regional Office (RO) may not adjudicate a claim of CUE 
within a Board decision.  The claim of CUE within a Board 
decision is an issue of original jurisdiction with the Board.  
The Board has notified the appellant of the current CUE law 
and regulations and afforded her and her representative an 
opportunity to present any additional argument.  These 
matters are now ready for disposition by the Board.  


FINDINGS OF FACT

1.  In a December 1979 decision, the Board denied the claim 
for service connection for the cause of the veteran's death.


2.  A January 1982 Board reconsideration affirmed the 
decision of December 1979 as a final determination regarding 
the claim of service connection for the cause of the 
veteran's death.

3.  In March 1986, the Board determined that the evidence 
received since the December 1979 decision was cumulative and 
repetitive in nature.

4.  The Board's decision of December 1979 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 

5.  The Board's decision of January 1982 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 

6.  The Board's decision of March 1986 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSIONS OF LAW

1.  The Board's December 1979 decision did not contain CUE.  
38 U.S.C.A. § 7111 (West Supp. 1999); and 38 C.F.R. §§ 
20.1400 - 20.1411 (64 Fed. Reg. 2134-2141 (January 13, 1999) 
and 64 Fed. Reg. 7090-91 (February 12, 1999)).

2.  The Board's January 1982 decision did not contain CUE.  
38 U.S.C.A. § 7111; and 38 C.F.R. §§ 20.1400 - 20.1411.

3.  The Board's March 1986 decision did not contain CUE.  38 
U.S.C.A. § 7111; and 38 C.F.R. §§ 20.1400 - 20.1411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In December 1979, the Board denied the claim of service 
connection for the cause of the veteran's death.  At that 
time, it was found that the veteran's death was caused by a 
malignant lymphoma, that a malignant process was not present 
in service or for many years thereafter, and that exposure to 
ionizing radiation in service was not a reasonably probable 
factor in the development of a malignant lymphoma.  In 
December 1979, the Board cited to an opinion from the 
Director of Nuclear Medicine of the Department of Veterans 
Affairs (VA) regarding this claim.  The October 1977 medical 
opinion found no evidence of a cause and effect relationship 
between the malignant lymphoma, diagnosed in 1976, and 
exposure to ionizing radiation in service.

A January 1982 Board reconsideration affirmed the decision of 
December 1979 as a final determination regarding the claim of 
service connection for the cause of the veteran's death.  At 
this time, in order to insure that the December 1979 decision 
was correct, an independent medical opinion was obtained.  
This opinion, cited by the Board in January 1982, affirmed 
the opinion of the VA Director of Nuclear Medicine, finding 
no evidence of a cause and effect relationship between the 
malignant lymphoma and exposure to ionizing radiation in 
service.  Based, in part, on this opinion and other evidence, 
the Board found no error in the decision of December 1979 
under 38 C.F.R. § 19.148 (1981).

The moving party petitioned to reopen her previously denied 
claim.  In March 1986, the Board determined that the evidence 
received since the December 1979 decision was cumulative and 
repetitive in nature.  A similar determination was made by 
the Board again in July 1987. 

At a hearing held before the undersigned in January 1998, 
argument was made primarily on the matters of the earlier 
effective date for DIC and error in an early RO 
determination.  However, the appellant read a statement which 
questioned the judgment of previous Board decisions and in 
January 1998, the moving party's representative raised the 
issue of CUE within the Board's December 1979 decision.  

At the hearing held before the undersigned, the veteran's 
representative presented new evidence, including expert 
opinion testimony, contending that the VA depended upon 
flawed data in its previous decisions and that the VA did not 
seek to obtain a realistic radiation dose reconstruction.  It 
was argued that scientific publications before and after the 
Board decisions concluded that minimal reportable exposure 
from the veteran's film badge would have been significantly 
greater than the dose estimate adopted by the Board, and in 
fact, the veteran confided in the appellant that he did not 
wear his film badge during the exposures.  

The representative contended that the VA had made CUE by 
considering particular film badge readings which led to a 
gross underestimation of the amount of radiation the veteran 
had been exposed to during his active service.  It was also 
argued that the Board mistakenly relied upon conclusions by 
the VA Nuclear Medicine Service (NMS) that the long interval 
between radiation exposure and the onset of lymphoma probably 
precluded radiation exposure as the cause.  The appellant 
pointed out that other evidence of record convincingly shows 
that the conclusions by the NMS and the Board were 
indefensible on scientific grounds and constituted error.  

In July 1998, the moving party also raised the issue of CUE 
in the Board's decisions of January 1982 and March 1986.  In 
April and September 1999, the moving party was provided 
copies of the pertinent regulations regarding this issue.  In 
September 1999, the moving party asked the Board to proceed 
with the adjudication of this case.

Analysis

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a)  General.  Clear and unmistakable error 
is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.  

(1) General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record 
and the law that existed when that 
decision was made.  

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error. 

 (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" 
an earlier diagnosis considered in a 
Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to 
assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts 
were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the VA adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).  Therefore, the Board is 
permitted to seek guidance as to the existence of CUE in 
prior Board decisions based on years of prior Court decisions 
regarding CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In this case, the moving party has failed totally to provide 
any basis for her conclusion that the Board's December 1979, 
January 1982 and March 1996 decisions contained CUE other 
than to cite to new evidence that was not present at the time 
of these determinations or to make arguments that were not 
raised at the time these decisions were reached.  While the 
standards for reconsideration of a Board decision, a finding 
of new and material evidence, and the basis for a 
determination of service connection for a disability caused 
by ionizing radiation exposure have all changed since theses 
decisions, this does not provide a basis to find CUE.  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

As a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question, the United States Court of Appeals 
for the Federal Circuit decision in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), or other decisions from the Court 
(which did not yet even exist at the time these decisions 
were made), would not support the CUE claim.  The Board 
wishes to emphasize that the Court has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 
43.  A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The record shows that the December 1979 Board decision relied 
upon dose estimates provided by the Department of the Navy 
and relied upon opinions by VANMS and the Armed Forces 
Institute of Pathology (AFIP), which concluded that lymphoma 
was no related to service.  This evidence was afforded 
greater probative weight than other scientific and clinical 
evidence that was then of record.  The 1982 and 1986 
determinations reviewed additional clinical and scientific 
data, including a dose reconstruction by the Defense Nuclear 
Agency and an opinion by an independent medical expert.  

The moving party clearly disagrees with how the facts were 
weighed and evaluated in 1979, 1982 and 1986.  Such 
disagreements do not provide a basis to find CUE.  The moving 
party has provided new evidence in support of her 
contentions.  Simply stated, the new evidence presented after 
1986 can not form the basis of a CUE claim.  Such evidence 
was not in the possession of the VA in 1979, 1982, or 1986 
and can not even be considered in the evaluation of this CUE 
claim.  Consequently, the testimony of the moving party's 
expert in 1998 can not be used as a basis to find the Board 
committed error in 1979, 1982, or 1986. 

Both the 1979 and 1982 decisions were based on competent 
medical and scientific evidence.  The scientific expert, who 
testified at the Board hearing in January 1998, disagreed 
with the dose estimates provided to VA prior to the Board 
decisions in question.  However, his testimony was not 
available to the Board panels that made the determinations, 
and while representing a professional disagreement with the 
methodology used to abstract dose estimates by the Department 
of the Navy and Defense Nuclear Agency, does not establish 
that the correct facts as they were known at the time were 
not before the Board.  Even assuming, arguendo, that the 
extensive facts and medical opinions relied upon by the Board 
in 1979, 1982, or 1986 were later found to be incorrect based 
upon new evidence, such a finding in 1999 would not support 
the contention that past decisions based on these facts and 
opinions were clearly incorrect in 1979, 1982, or 1986.  

A central point of the moving party's case appears to be the 
argument that the VA failed in its duty to assist the moving 
party in the development of her case in 1979 by not obtaining 
a correct radiation dose estimate.  The Court, in both 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994), and 
Russell, 3 Vet. App. at 313-14, has made clear that CUE may 
not be based on a failure in the duty to assist.  Finally, 
the fact that the moving party has now been awarded service 
connection for the cause of the veteran's death after 
numerous claims filed following these three decisions 
(following a change in the presumptive provisions for 
radiation-exposed veterans) does not support her conclusion 
that these three decisions are clearly and unmistakably 
wrong.

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth specific 
allegations of error, either of fact or of law, in the 
decisions by the Board on this issue.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motions for revision of the December 1979, January 1982 
and March 1986 Board decisions on the grounds of CUE are 
denied.



		
	THOMAS J. DANNAHER
Member, Board of Veterans' Appeals

 


